
	

114 SRES 545 ATS: Supporting the designation of July 15, 2016, as “Leiomyosarcoma Awareness Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 545
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Ms. Stabenow submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of July 15, 2016, as Leiomyosarcoma Awareness Day.
	
	
 Whereas a soft tissue sarcoma is a rare type of cancer, accounting for approximately 1 percent of newly diagnosed cancers;
 Whereas Leiomyosarcoma (referred to in this preamble as LMS) is a malignant subtype of soft tissue sarcoma that originates in smooth muscle, often in the walls of blood vessels;
 Whereas LMS is highly aggressive and can be found throughout the body, but is especially concentrated in the uterus, abdominal cavity, and extremities;
 Whereas the National Institutes of Health classifies LMS as a rare disease; Whereas most oncologists will only see a few cases of LMS throughout a career;
 Whereas the causes of LMS are still unknown; Whereas LMS is largely resistant to standard chemotherapeutic agents, radiation treatment, and current immunotherapies;
 Whereas multidisciplinary care coordination teams, because of their expertise and experience, are critical to the health of LMS patients;
 Whereas LMS research will allow medical professionals to improve the quality of care for LMS patients, lead to better clinical outcomes, and promote longer survival for LMS patients; and
 Whereas increased education and awareness about LMS will contribute to the well-being of the communities of the United States: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of July 15, 2016, as Leiomyosarcoma Awareness Day;
 (2)recognizes the challenges faced by Leiomyosarcoma patients; and (3)commends the dedication of organizations, volunteers, researchers, and caregivers across the country working to improve the quality of life of Leiomyosarcoma patients and the families of Leiomyosarcoma patients.
			
